BERDON, J.,
dissenting. Although I believe that the conduct of the police in this case clearly violated the federal constitutional rights of the defendant, Shawn Wilkins, I focus first on an equally disturbing aspect of the majority opinion. The majority, for the first time, *512sanctions a Terry1 search of an automobile under our state constitution, the preclusion of which I thought was put to rest almost ten years ago in State v. Dukes, 209 Conn. 98, 547 A.2d 10 (1988), and under our subsequent state constitutional jurisprudence with respect to automobile searches.2
I
Before analyzing the constitutional issues in this case, I shall briefly set forth the undisputed facts unembel-lished by advocacy. The defendant drove his automobile across a double yellow line in the road and nearly collided with the oncoming police cruiser operated by Officer Paul Ciesinski. Ciesinski turned his cruiser around and followed the vehicle because he intended to issue a traffic summons, although he never turned on his cruiser’s lights or siren. Ciesinski drove into the parking lot behind an apartment building, where he observed the automobile that he was pursuing parked in the lot. He became suspicious of the defendant and his passenger when he saw the “two men in the car scrunching down or laying down on the seat which made [him] think they didn’t want [him] to see them.” Ciesinski drew his gun and shouted to the occupants to sit up and raise their hands in his line of sight.3
Ciesinski became concerned for his safety and justified that concern on the following grounds: It was a *513“high crime area,” there was a report of gunshots having been fired in the area previously that night, and the defendant, in response to Ciesinski’s order, “put his hands on the steering wheel, left them there for a matter of seconds and then dropped them into his lap, whereupon [Ciesinski] ordered him to put his hands on the steering wheel, which he did for a couple of seconds and then dropped them down again.”
Ciesinski then ordered the defendant, at gunpoint, to exit the vehicle and to enter the rear seat of his cruiser, where, due to the fact that the rear doors could not be opened from the inside, he was incarcerated. Ciesinski never asked the defendant for a driver’s license, the vehicle’s registration,4 or for any other identification. Ciesinski also ordered the vehicle’s passenger, at gunpoint, to exit the vehicle and to stand against the rear of the car. Once again, he never asked for any form of identification. Ciesinski called for backup, and Officer Michael Thomas arrived at the scene in his cruiser a few minutes later. The defendant was then removed from Ciesinski’s cruiser, and the officers frisked both the defendant and the passenger for weapons, finding none. After the search for weapons, the officers failed again to ask either of the men for identification. The defendant was then handcuffed5 and for a second time *514locked in the reax of Ciesinski’s cruiser and the passenger was locked in the rear of Thomas’ cruiser. Ciesinski then proceeded to open the front passenger door of the defendant’s vehicle, where he observed a handgun on the floor of the car. Ciesinski at that time arrested the defendant, and the officers fully searched the defendant and the vehicle, as a search incident to an arrest. Subsequently, it was learned that the passenger lived in the apartment building whose parking lot they were in, and that the passenger was the brother of the defendant.
Ciesinski’s original police incident report made no mention that the defendant or his passenger were “scrunching down” in the front seat as he approached the defendant’s vehicle or that the defendant failed to keep his hands on the steering wheel. Only after talking with other officers did Ciesinski add information to his report, in a supplemental page, describing the furtive movements and the defendant’s failure to keep his hands placed on the steering wheel. I can only conclude, as a result of this afterthought, that either Ciesinski considered that these claims contained in the addendum to his report were insignificant, or their subsequent inclusion is highly suspect. If the former is the case, it is obvious that they played no part in Ciesinski’s motivation and he therefore did not have a reasonable and articulable suspicion that there was criminal activity. Of course, if these claims are not true, the motion to suppress should have been granted. We should not be blind as judges for what we know as men and women.
*515II
In Michigan v. Long, 463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983), a majority of the United States Supreme Court found that, under the federal constitution, a Terry search of an automobile — that is, a “search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief based on ‘specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant’ the officer in believing that the suspect is dangerous and the suspect may gain immediate control of weapons.” Id., 1049.
In the present case, it is undisputed that the search of the defendant’s automobile was a Terry search and not a search incident to an arrest. Although Ciesinski had probable cause to arrest the defendant for the traffic violation, which in this case technically constituted a misdemeanor,6 it was never his intention to do so. Ciesinski merely wanted to issue a traffic summons to the operator of the automobile. Accordingly, this case must be viewed as a stop for a mere traffic violation. The defendant in this case clearly raised the state constitutional protections against unreasonable searches and seizures, under article first, §§ 7 and 9, of the Connecticut constitution.
Our strong preference for the right of privacy, to be free from unreasonable searches and seizures, and to insist that a search of one’s belongings be supported by a warrant issued by a detached magistrate based upon probable cause, under the state constitution, has *516clearly been demonstrated in other cases. This court has previously guarded our right to be protected from unwarranted intrusions by the state as a fundamental right of our democracy. In State v. Oquendo, 223 Conn. 635, 649-50, 613 A.2d 1300 (1992), we concluded that “article first, §§ 7 and 9, of the Connecticut constitution afford greater protection to the citizens of this state than does the federal constitution in the determination of what constitutes a seizure.”
Accordingly, we have generally given a more expansive interpretation of our state constitution’s dual protections against unreasonable searches and seizures.7 See, e.g., State v. Dukes, supra, 209 Conn. 120 (“to the extent that [United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973)] allows unlimited searches in contexts that extend beyond full custodial arrests, we disavow its holding concerning the level of protection to which individuals are entitled against unreasonable searches and seizures under article first, § 7, of the Connecticut constitution”); State v. Marsala, 216 Conn. 150, 165-72, 160, 579 A.2d 58 (1990) (rejecting “good faith” exception to exclusionary rule adopted in United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 [1984], as matter of state constitutional law under article first, § 7, and noting that “[w]e have *517. . . determined in some instances that the protections afforded to the citizens of this state by our own constitution go beyond those provided by the federal constitution”); State v. Geisler, 222 Conn. 672, 690, 610 A.2d 1225 (1992) (refusing to follow New York v. Harris, 495 U.S. 14, 110 S. Ct. 1640, 109 L. Ed. 2d 13 [1990], as matter of state constitutional law, by holding that “the Harris rationale falls short of the protection required under our state constitution . . . [and agreeing] . . . that the exclusionary rule under article first, § 7, requires that evidence derived from an unlawful warrantless entry into the home be excluded unless the taint of the illegal entry is attenuated by the passage of time or intervening circumstances”); State v. Oquendo, supra, 223 Conn. 652 (declining “to adopt the restricted definition of a seizure employed ... in [California v. Hodari D., 499 U.S. 621, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991)] and adhering] to our precedents in determining what constitutes a seizure under [article first, §§ 7 and 9, of] the state constitution”); State v. Miller, 227 Conn. 363, 377, 630 A.2d 1315 (1993) (refusing to adopt Chambers v. Maroney, 399 U.S. 42, 51-52, 90 S. Ct. 1975, 26 L. Ed. 2d 419 [1970], as matter of state constitutional law, by holding that warrantless noninventory search of automobile impounded by police is violation of article first, § 7); State v. Joyce, 229 Conn. 10, 15, 639 A.2d 1007 (1994) (holding that warrantless chemical analysis of defendant’s clothing while in custodial possession of police was violation of article first, § 7, and, thereby, not reaching same claim under fourth amendment).
Indeed, within the last ten years, this court, although in dicta, indicated that a Terry search should not be extended to the automobile, thereby implicitly rejecting Long under our state constitution. The majority in Dukes stated the following: “We point out here that the officer’s ability to search the vehicle is not to be justified as any continuation of his authority to conduct a pat-*518down search specifically for weapons in order to protect himself, but is justified on the ground that the escalation of the defendant’s involvement had . . . risen from that of a mere traffic violation to probable guilt of a ‘crime’ as our statutes define that term.8 Despite the fact that one does not enjoy the same expectation of privacy as to the interior of his motor vehicle as one does in the interior of one’s home, nevertheless, ‘[t]he word “automobile” is not a talisman in whose presence the Fourth Amendment fades away and disappears.’ Coolidge v. New Hampshire, 403 U.S. 443, 461, 91 S. Ct. 2022, 29 L. Ed. 2d 564, reh. denied, 404 U.S. 874, 92 S. Ct. 26, 30 L. Ed. 2d 120 (1971). The same applies to an ‘automobile’ under article first, § 7, of the constitution of Connecticut. The exception to the warrant requirement in an automobile search demands that the searching officer have probable cause to believe that the vehicle contains contraband. Carroll v. United States, 267 U.S. 132, 153-54, 45 S. Ct. 280, 69 L. Ed. 543 (1925); State v. Badgett, [200 Conn. 412, 429, 512 A.2d 160, cert. denied, 479 U.S. 940, 107 S. Ct. 473, 93 L. Ed. 2d 373 (1986)]. So does article first, § 7, of our constitution.” State v. Dukes, supra, 209 Conn. 126.9
The Terry search of an automobile significantly undermines our state constitutional jurisprudence with *519respect to searches made of an automobile. We have heretofore held that a warrantless search of an automobile requires probable cause — that is, a determination “based on objective facts that could have justified the issuance of a warrant by a neutral magistrate at the time the search was made.” State v. Badgett, supra, 200 Conn. 429. Notwithstanding that we allow a warrantless examination of an impounded automobile for police inventory purposes, we recently have held that a warrant is required for the search of an automobile in the custody of the police because the underlying reasons for allowing the search without a warrant do not pertain to vehicles already in police custody. State v. Miller, supra, 227 Conn. 383-84. Our preference for a warrant was demonstrated in Miller, even in light of the dissent in that case pointing out that the police could simply inventory the vehicle without probable cause and that contraband found pursuant to the custodial inventory would be admissible. Id., 388-89. Finally, as I previously pointed out, we decided this issue in Dukes, albeit by way of dicta.
Furthermore, the sociological considerations that we must take into account when construing our state constitution; State v. Geisler, supra, 222 Conn. 686; which I point out in part IV of this dissent, lead me to the conclusion that under our state constitution we should reject a Terry-type search of an automobile under Long.
My conclusion is further supported by the New York Court of Appeals decision in People v. Torres, 74 N.Y.2d 224, 543 N.E.2d 61, 544 N.Y.S.2d 796 (1989), and by the criticisms of Long as discussed by Professor Wayne LaFave in his widely recognized treatise on search and seizure law.
In Torres, the police received an anonymous tip that an individual wanted on homicide charges could be found at a certain location. Id., 226. The defendant, who *520fit the anonymous telephone caller’s description, was observed by two police detectives leaving the location with a shoulder bag and entering an automobile. Id. The detectives approached the car with their guns drawn, ordered the occupants to exit the vehicle, and then frisked the two occupants. Id. While the defendant was still being frisked, one of the detectives reached into the vehicle to retrieve the shoulder bag that the defendant had been carrying and had left in the front seat. Id. The detective first felt the exterior of the bag and then proceeded to unzip the bag, whereupon he discovered a handgun and ammunition. Id.
In Torres, the court preliminarily stated: “[T]he actions of the detectives [are] justified only if the expansive view of the Terry . . . ‘stop and frisk’ procedure that was adopted in [Long] is determined to be consistent with the privacy rights guaranteed by our State Constitution .... In concluding that it is not, we note that . . . this court has demonstrated its willingness to adopt more protective standards under the State Constitution when doing so best promotes predictability and precision injudicial review of search and seizure cases and the protection of the individual rights of our citizens.” (Citations omitted; internal quotation marks omitted.) Id., 227-28.
Specifically, the court in Torres held that “[a] police officer’s entry into a citizen’s automobile and his inspection of personal effects located within are significant encroachments upon that citizen’s privacy interests .... [S]uch intrusions must be both justified in their inception and reasonably related in scope and intensity to the circumstances which rendered their initiation permissible .... In this instance . . . the suspects had already been removed from the car, a permissible intrusion if there was a reasonable suspicion of criminality in light of the need to protect the detectives’ safety .... Further, the suspects had been patted *521down without incident. At that point, there was nothing to prevent these two armed detectives from questioning the two suspects with complete safety to themselves, since the suspects had been isolated from the interior of the car, where the . . . bag that supposedly contained the gun was located. Any residual fear that the detectives might have had about the suspects’ ability to break away and retrieve the bag could have been eliminated by taking the far less intrusive step of asking the suspects to move away from the vicinity of the car .... Finally, it is unrealistic to assume, as the [United States] Supreme Court did in Michigan v. Long, supra, [463 U.S. 1051-52], that having been stopped and questioned without incident, a suspect who is about to be released and permitted to proceed on his way would, upon reentry into his vehicle, reach for a concealed weapon and threaten the departing police officer’s safety. Certainly, such a far-fetched scenario is an insufficient basis upon which to predicate the substantial intrusion that occurred here . . . .” (Citations omitted.) People v. Torres, supra, 74 N.Y.2d 229-31.
Indeed, Professor LaFave, in his treatise on search and seizure law, has criticized Long by stating that “[t]he Court unfortunately took a most expansive view of what constitutes danger in the context of a Terry stop of a person in an automobile. As a result, Long can easily be read by lower courts so inclined as conferring on police the power to make extensive vehicle searches without probable cause incident to virtually any lawful stopping of a vehicle. It is thus quite fair to say, as the dissenters [in Long] warn, that ‘the implications of the Court’s decision are frightening.’ ”10 4 W. *522LaFave, Search and Seizure (3d Ed. 1996) § 9.5 (e), p. 289.
Finally, I agree with the dissenters in Long, Justices Brennan and Marshall, when they stated the following: *523“Plainly, the Court is simply continuing the process of distorting Terry beyond recognition and forcing it into service as an unlikely weapon against the Fourth Amendment’s fundamental requirement that searches and seizures be based on probable cause.” Michigan v. Long, supra, 463 U.S. 1054. In answering the sole justification for the Terry search, these dissenting justices in Long put the search of the automobile in its proper perspective. “Today’s decision disregards the Court’s warning in [Almeida-Sanchez v. United States, 413 U.S. 266, 273, 93 S. Ct. 2535, 37 L. Ed. 2d 596 (1973)]: ‘The needs of law enforcement stand in constant tension with the Constitution’s protections of the individual against certain exercises of official power. It is precisely the predictability of these pressures that counsels a resolute loyalty to constitutional safeguards.’ ... Of course, police should not be exposed to unnecessary danger in the performance of their duties. But a search of a car and the containers within it based on nothing more than reasonable suspicion, even under the circumstances present here, cannot be sustained without doing violence to the requirements of the Fourth Amendment. There is no reason in this case why the officers could not have pursued less intrusive, but equally effective, means of insuring their safety. . . . The Court takes a long step today toward ‘balancing’ into oblivion the protections the Fourth Amendment affords.” (Citations omitted.) Michigan v. Long, supra, 1064-65 (Brennan and Marshall, Js., dissenting).
I also conclude that the majority today gouges the heart out of the search and seizure provisions of our state constitution and goes a long way in dismantling what we heretofore thought was this state’s protection of our right to privacy.
*524III
Although for purposes of this dissent, I need not go further than the Terry search of the automobile under the state constitution, I feel compelled to do so under the federal constitution because of the outrageousness of the facts of this case. The majority either obfuscates or omits those facts. Simply put, the seizure of the defendant based upon a mere traffic violation, accomplished by approaching the defendant’s vehicle with a drawn pistol directed at the defendant and his brother (the passenger), ordering the defendant to exit his vehicle and locking him in the rear seat of the police cruiser, and then, after á second police officer arrived at the scene, removing the defendant from the cruiser and frisking him, which revealed that the defendant had no weapons on his person and, finally, placing handcuffs on him and relocking him in the cruiser, constituted an impermissible intrusion on his constitutional right to be free from unreasonable searches and seizures under the fourth amendment to the United States constitution. All of the foregoing was done without either officer making any reasonable inquiries with respect to asking the defendant for a driver’s license or vehicle registration, and without asking either the defendant or his passenger for identification, which information would have disclosed the fact that the passenger in the defendant’s automobile, his brother, was a resident in the building of the parking lot where Ciesinski found the defendant’s automobile. Under any standard, the actions on the part of the police officers cannot pass constitutional muster.
“The scheme of the Fourth Amendment becomes meaningful only when it is assured that at some point the conduct of those charged with enforcing the laws can be subjected to the more detached, neutral scrutiny of a judge who must evaluate the reasonableness of a particular search or seizure in light of the particular *525circumstances. And in making that assessment it is imperative that the facts be judged against an objective standard: would the facts available to the officer at the moment of the seizure or the search warrant a man of reasonable caution in the belief that the action taken was appropriate? . . . Anything less would invite intrusions upon constitutionally guaranteed rights based on nothing more substantial than inarticulate hunches, a result this Court has consistently refused to sanction. . . . And simple good faith on the part of the arresting officer is not enough. ... If subjective good faith alone were the test, the protections of the Fourth Amendment would evaporate, and the people would be secure in their persons, houses, papers, and effects, only in the discretion of the police.” (Citations omitted; internal quotation marks omitted.) Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L. Ed. 889 (1968).
Preliminary to my analysis, I think it is important to establish first the nature of the search and seizure in this case. I must confess, I am not quite certain from reading the majority opinion whether the court relies on a Terry search, a search incident to an arrest, or a new breed of search and seizure — that is, a search incident to an arrest that the police officers never intended to make because the defendant’s conduct was, for all intents and puiposes, a traffic violation that required a summons. The majority reviews this case within the context that there was “statutory authority to arrest” and on that basis stated that “we consider whether Ciesinski acted reasonably in detaining the defendant.” It seems to me that the majority travels down a dangerous path: it is either a search incident to a lawful arrest — which it simply is not in this case — or it must be justified under Terry.
Although I have serious reservations with respect to whether Ciesinski complied with Terry from the very *526beginning of his encounter with the defendant,11 I will assume that his actions in ordering the defendant out of the car at gunpoint, locking him in the police vehicle, and conducting the Terry search of the defendant’s person after the second police officer arrived all passed constitutional muster. This is quite an assumption.12 Nevertheless, it certainly was not a justifiable seizure of him when the officers placed handcuffs on the defendant and returned him to the rear of the locked cruiser the second time — all in light of the admission by Ciesinski that at the time this occurred, his ultimate intention was to issue the defendant a traffic summons. The majority justifies these invasions into the privacy of the defendant, as well as his illegal restraint, on the ground that they were required for the police officers’ safety. Under any circumstances, these degrading activities were nothing less than highly intrusive and constituted an illegal restraint on his person.
Although “[t]he scope of the intrusion permitted will vary to some extent with the particular facts and circumstances of each case”; Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983); there is nothing in the record in this case that would justify this second seizure of the defendant. See Terry v. Ohio, supra, 392 U.S. 17-18 (“a search which is reasonable at its inception may violate the Fourth Amendment by virtue of its intolerable intensity and scope”); see also United States v. Place, 462 U.S. 696, 706, 709, 103 S. Ct. 2637, 77 L. Ed. 2d 110 (1983) (concluding that principles of Terry and its progeny would permit officer to seize *527luggage from person in order to investigate circumstances that aroused suspicion, “provided that the investigative detention is properly limited in scope” and also indicating that “the brevity of the invasion of the individual’s Fourth Amendment interests is an important factor in determining whether the seizure is so minimally intrusive as to be justifiable on reasonable suspicion”). “To discourage unreasonable searches and seizures, the evidence obtained as a direct result of that illegal search or seizure, as well as the ‘fruits,’ or evidence derived therefrom, are excluded from evidence, unless the connection between the ‘fruits’ and the illegal search has been sufficiently attenuated to be purged of its primary taint. Segura v. United States, 468 U.S. 796, 804-805, 104 S. Ct. 3380, 82 L. Ed. 2d 599 (1984).” State v. Geisler, supra, 222 Conn. 682. Accordingly, the gun found in this case must be suppressed because of the intolerable intensity and scope of the seizure of the defendant.
Notwithstanding the illegal seizure of the defendant the second time, the Terry search of the vehicle, under the facts of this case, cannot pass federal constitutional muster. In this case, there were two police officers at the scene and no weapons were found on either the defendant or his brother. Nothing caused the police officers’ concerns for safety to escalate, and the officers clearly had secured the situation and could have questioned the defendant and his brother away from the automobile. There was no reasonable basis for the police officers to conclude that they could possibly be threatened if they merely issued a traffic summons and went on with their business. The multilayered seizure of the defendant and his brother, and the subsequent search of the defendant’s automobile, went well beyond being reasonably related in scope and intensity to the circumstances and clearly infringed on the defendant’s constitutional rights.
*528Indeed, in Terry, the court carefully stated that “[w]e merely hold today that where a police officer observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity may be afoot and that the persons with whom he is dealing may be armed and presently dangerous, where in the course of investigating this behavior he identifies himself as a policeman and makes reasonable inquiries, and where nothing in the initial stages of the encounter serves to dispel his reasonable fear for his own or others’ safety, he is entitled for the protection of himself and others in the area to conduct a carefully limited search of the outer clothing of such persons in an attempt to discover weapons which might be used to assault him.” (Emphasis added.) Terry v. Ohio, supra, 392 U.S. 30. The officers in the present case failed to make any inquiries, even when nothing occurred to cause their concerns for safety to escalate.
Because I am also of the opinion that the police in this case stepped well over the bounds of permissible police activity under the fourth amendment, I would suppress the evidence found in this case. Wong Sun v. United States, 371 U.S. 471, 484-88, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963); State v. Greenfield, 228 Conn. 62, 67, 634 A.2d 879 (1993). There is no claim in this case that the illegal police activity has “become so attenuated as to dissipate the taint of the primary illegality.” State v. Ostroski, 201 Conn. 534, 546, 518 A.2d 915 (1986).
IV
The act of a Terry search and seizure of the defendant cannot be taken lightly — it is an invasion of privacy that interferes with a human being’s dignity. Speaking of the search itself, the United States Supreme Court recognized that “it is simply fantastic to urge that such a procedure performed in public by a policeman while the citizen stands helpless, perhaps facing a wall with *529his hands raised, is a ‘petty indignity.’ It is a serious intrusion upon the sanctity of the person, which may inflict great indignity and arouse strong resentment, and it is not to be undertaken lightly.” Terry v. Ohio, supra, 392 U.S. 16-17. “Even a limited search of the outer clothing for weapons constitutes a severe, though brief, intrusion upon cherished personal security, and it must surely be an annoying, frightening, and perhaps humiliating experience.” Id., 24-25. Likewise, in the present case, under the guise of a Terry investigation, the manner of the prolonged seizure of the defendant was an invasion of his privacy and dignity without any compelling justification.
The court’s decision today leaves the door wide open for the invasion of the privacy of a person by allowing police officers expansive rights to seize and search individuals and their vehicles for the most insignificant motor vehicle violation. It should not surprise anyone that the subjects of these searches will not be the affluent who live in towns such as Greenwich, but, rather, the poor who are compelled to live in the ghettos of Hartford, New Haven and Bridgeport. No president of a “Fortune 500” company, having been stopped by a police officer for a traffic violation, would ever be ordered out of his automobile by the officer at gunpoint, locked in a police cruiser, and when a second officer arrives, taken out of the cruiser and subjected to a Terry search of his person and, finally, handcuffed and placed back into the locked vehicle while his automobile is searched.
It is this court’s responsibility to review independently the actions of police officers in order to determine whether there has been a violation of a person’s constitutional rights.13 In doing so, we establish stan*530dards for future police conduct in order to protect the constitutional rights of all our citizens — the poor as well as the affluent. Unfortunately, the standards for police conduct that this court establishes today for a Terry search and seizure will come down most severely and inhumanely on those who can least protect themselves.14
Justice Jackson put the fourth amendment in sharp focus when he wrote: “[Fourth Amendment rights] are not mere second-class rights but belong in the catalog of indispensable freedoms. Among deprivations of rights, none is so effective in cowing a population, crushing the spirit of the individual and putting terror in every heart. Uncontrolled search and seizure is one of the first and most effective weapons in the arsenal of every arbitrary government. And one need only briefly to have dwelt and worked among a people possessed of many admirable qualities but deprived of these rights to know that the human personality deteriorates and dignity and self-reliance disappear where homes, persons and possessions are subject at any hour to unheralded search and seizure by the police.” Brinegar v. United States, 338 U.S. 160, 180-81, 69 S. Ct. 1302, 93 L. Ed. 1879 (1949) (Jackson, J., dissenting). The arbitrariness today is focused on the poor which undermines a respect for the law.
I dissent.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 Although in State v. Kyles, 221 Conn. 643, 607 A.2d 355 (1992), we visited Michigan v. Long, 463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983), which authorizes a Terry search of an automobile under the federal constitution, I pointed out in my dissenting and concurring opinion in Kyles that the defendant failed to “raise issues of privacy under our state constitution [namely, the state constitutional provisions which protect the residents of this state against unreasonable searches and seizures under article first, § 7, and the protections afforded by article first, § 9] either at trial or in this court.” State v. Kyles, supra, 672.


 Ciesinski was an inexperienced police officer, having been sworn in as an officer approximately five weeks prior to the event in question and having worked a shift alone for only approximately two weeks.


 The majority incredibly turns this around by stating that “[a]s he exited the vehicle, the defendant did not display a license, registration or anything else that might otherwise have dispelled the officer’s suspicions regarding the defendant's hand movements.” Does the majority expect that the defendant or any other human being who has been ordered by a police officer to exit an automobile at gunpoint would say something like, “Look officer, I have a license and registration?” The fact is that, Ciesinski never asked for the defendant’s license, registration or any other identification.


 The majority questions at what point in time the defendant was handcuffed. Although there was no specific finding made by the trial court, the record supports the fact that the defendant was handcuffed before or at the time he was locked in the police cruiser for a second time. The trial court elicited testimony from Thomas that the defendant and his passenger “were handcuffed prior to the opening of the door” of the defendant’s vehicle. It is uncontroverted that the defendant and his passenger were *514locked in the police cruisers prior to and at the time the door of the defendant’s vehicle was opened for a Ten-y search. It does not take much logic to conclude that prior to, or at the time he was locked in the police cruiser for a second time, the defendant was handcuffed. Instead, the majority seems vaguely to conclude otherwise because the “trial court expressly rejected the passenger’s testimony that Ciesinski, acting alone, had handcuffed the defendant when he was first removed from his vehicle and before he was placed in the cruiser the first time,” that being contrary to police regulations. As acknowledged by the majority, police regulations in Hartford require that a backup officer be present before a suspect is handcuffed.


 See General Statutes § 14-222 (“No person shall operate any motor vehicle upon any public highway . . . recklessly .... Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days . . . .”).


 “It is well established that federal constitutional and statutory law establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights.” (Internal quotation marks omitted.) State v. Geisler, 222 Conn. 672, 684, 610 A.2d 1225 (1992). Indeed, Justice Brennan of the United States Supreme Court put it quite well when he wrote: “[S]tate courts cannot rest when they have afforded their citizens the full protections of the federal Constitution. State constitutions, too, are a font of individual liberties, their protections often extending beyond those required by the Supreme Court’s interpretation of federal law. The legal revolution which has brought federal law to the fore must not be allowed to inhibit the independent protective force of state law — for without it, the full realization of our liberties cannot be guaranteed.” W. Brennan, “State Constitutions and the Protection of Individual Rights,” 90 Harv. L. Rev. 489, 491 (1977).


 In Dukes, after the defendant’s vehicle was legally stopped for speeding, the police officer learned that the defendant’s operator’s license had been suspended in both New York and Connecticut. State v. Dukes, supra, 209 Conn. 124. The court stated that “[d]riving under suspension is not a routine traffic violation, [and] it provides not only for a fine but also a term of imprisonment; it is thus a ‘crime’ that may be sanctioned by both a fine and imprisonment.” Id., 125.


 This is underscored by the concurring justices in Dukes, Justices Shea and Covello, who took issue with the court’s dicta and stated: “The search of the defendant’s automobile was also permissible, whether or not there was probable cause to believe that it contained contraband, as the majority assumes, because it was made while the defendant remained at the scene under circumstances where it was reasonable for the arresting officer to remove a suspected threat to his own safety.” State v. Dukes, supra, 209 Conn. 133.


 Professor LaFave continued with his criticisms of Long as follows: “Unquestionably the most perverse aspect of Long is the Court’s assertion that because a Terry investigation ‘at close range’ requires the officer to make a ‘quick decision as to how to protect himself and others from possible danger,’ there is no requirement whatsoever ‘that officers adopt alternative means to ensure their safety in order to avoid intrusion involved in a Terry encounter.’ In other words, if an officer could avoid any risk of the suspect getting at any possible weapon in the car by having him exit and move away *522from the vehicle ... he may ignore that alternative and thereby create a continuing danger that justifies a search inside the automobile which is likely to uncover evidence of any criminal conduct for which the officer lacks probable cause to search. No authority is cited to support this bootstrapping principle because there is none. Indeed, Terry and its progeny point in the opposite direction. In Terry, the Court stressed that a search for weapons must ‘be strictly circumscribed by the exigencies’ and ‘limited to that which is necessary,’ which is hardly consistent with this new notion that the police are free to fashion their own exigencies and necessities. . . . Because [ordering any lawfully stopped driver out of his or her vehicle will reduce the likelihood that an officer will be the victim of an assault] ... it is particularly unfortunate that the Court in Long permitted (indeed, encouraged) officers to forego that alternative and similar protective measures in order to broaden their authority to make searches without probable cause. Had the court in Long instead indicated that alternative protective measures should be utilized whenever feasible, the decision would have permitted protective searches of vehicles in a relatively small (and tolerable) number of cases.” 4 W. LaFave, Search and Seizure (3d Ed. 1996) § 9.5 (e), pp. 289-90.
Professor LaFave also stated that “[t]o justify a protective search, Terry instructs, there must be a reasonable belief that the suspect is ‘armed and presently dangerous.’ Except perhaps in extraordinary circumstances, no such belief will exist as to post-detention access, for it is most unlikely that a suspect would want to attack the officer who had just told him he was free to go. In Long, for example, it seems fanciful that if the police had concluded [the driver] was not intoxicated and had permitted him to go his way, perhaps after issuing a ticket for speeding, there was any appreciable risk that [the driver] would then have returned to his car, obtained a weapon, and tried to attack the officers before they left the scene.
“In support of its conclusion that the danger to officers in the context of vehicle stops is such as to justify the broad search power conferred, the Court in Long relied on an empirical study of police shootings also cited by the Court in the past. But a closer examination of that study reveals that it does not give credence to the Long analysis. The study reports that of police officers shot in connection with vehicle stops, about half were shot by persons seated in or concealed in a car, about a third by persons standing outside the car talking to the police, and the rest by persons then exiting the car or fleeing the scene. Quite clearly, a power to search the car is neither adequate nor necessary to protect the police in any of those situations. No mention is made in the study of any instance in which a person outside the car returned to the vehicle and then shot the officer, and thus it is quite understandable why the author [of the study] does not propose that police be allowed to search cars, but rather that they maintain better ‘vehicle *523occupant control while issuing traffic tickets, interrogating, or [performing] other routine police business.’ ” (Emphasis in original.) Id., pp. 291-92.


 See part I of this dissent with respect to Ciesinski’s incident report.


 It is clear that this court must make a de novo determination of whether there was sufficient reasonable suspicion that the defendant was engaged in criminal activity and this determination must be made on a particularized and objective basis. See Ornelas v. United States, 563 U.S. 963, 1008, 116 S. Ct. 1657, 134 L. Ed. 2d 911 (1996) (holding that “as a general matter determinations of reasonable suspicion . . . should be reviewed de novo on appeal”).


 See footnote 12.


 For every one of the outrageous invasions of privacy and egregious illegal seizures of a person, such as in this case, there are obviously countless other such incidents of which we are unaware because there was no “fruit” of the search or seizure. For these innocent persons who are subject to such indignities, life is comparable to living in a police state.